DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claim 15 has been cancelled.
Claims 1-14 & 16-25 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 and 16-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 16 recite(s) a system and series of steps for exchanging flight time slots between airlines/flights, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as business relations. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘obtaining a flight time exchange request’; ‘generating a candidate flight time exchange list based on content of the flight time exchange request’; ‘performing exchange negotiation with flights’; ‘returning information that the flight time exchange is accepted’; ‘returning information that the flight time exchange request is rejected’; ‘determining a flight time exchange result’; ‘publishing the flight time exchange result to flights’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a processor’ and ‘a memory’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-4, 7-14, 16-19, & 21-25  further recite(s) the system and series of steps exchanging flight time slots between airlines/flights, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as business relations. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, claim(s) 5, 6, & 20 recite(s) mathematical formulas, equations, and calculations. These concepts are grouped as mathematical concepts. Accordingly, the claim(s) recite(s) an abstract idea. Even when viewed in combination, the additional elements of the claims do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception, and therefore, the claim(s) is/are not eligible.

Furthermore, the claims recite(s) the additional elements of receiving and transmitting data. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-14 and 16-25 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 10, 14, 16, 17, 18, & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pre-Grant Pub. No. 20160371988), in view of Brennan (U.S. Pre-Grant Pub. No. 20110251781), in further view of White (U.S. Pre-Grant Pub. No. 20120245836).
In regards to claim 1, Weber teaches:
A flight time exchange system, comprising a processor and a memory, wherein the memory stores a machine-readable instruction, and the processor is configured to execute the instruction (Weber: ¶24, ¶26, ¶28, ¶30-31, ¶48, ¶51, ¶55-56), to perform the following steps:
step S1: obtaining a flight time exchange request or a flight time exchange requirement of at least one flight (Weber: ¶16-17 discloses obtaining a flight time exchange request).

Although Weber teaches of this flight time slot assignment optimization system, Weber does not explicitly state generating a list of flight times to accommodate the flight time exchange request.
However, Brennan teaches the following limitations:
step S2: generating a candidate flight time exchange list based on content of the flight time exchange request or the flight time exchange requirement (Brennan: ¶51-57, ¶67, ¶69 & ¶89-92 disclose generating a list of available flight time slots), wherein exchangeable flight times are sorted in the list according to a given rule (Brennan: ¶73, ¶92, ¶116 discloses sorting the flight time slots according to preference rules);
step S3: sequentially performing exchange negotiation with flights having target flight times based on the candidate flight time exchange list (Brennan: ¶67 & ¶90 discloses the exchange negotiation that take place among the participating airlines).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the list of available flight time slots and flight time slot negotiation, as taught by Brennan, into the system and method of Weber. One of ordinary skill in the art would have been motivated to make this modification in order to “provide the best flight time and flight reroute options for the airlines” (Brennan: ¶14).

Although Brennan teaches of the reviewal and approval of the flight time slot exchange (Brennan: ¶67 & ¶69-71), the references do not explicitly state the acceptance or rejection of the exchange.
However, White teaches if a flight agrees to a flight time exchange, returning information that the flight time exchange is accepted; or if none of the flights having the target flight times agree to a flight time exchange, returning information that the flight time exchange request is rejected (White: ¶121-122 discloses determining whether the request is approved or denied); step S4: when the information that the flight time exchange is accepted is obtained, determining a flight time exchange result, and publishing the flight time exchange result to flights between which a time exchange is performed (White: ¶121-122 publishing the flight time exchange result via a user interface, e.g., a web-based dashboard).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flight time exchange results, as taught by White, into the system and method of Weber and Brennan. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce airline fuel costs and CO2 emissions, minimize taxi/tarmac delays, and improve the overall passenger experience” (White: ¶18).

In regards to claim 2, Weber, Brennan, and White teach the system of claim 1. Weber further teaches wherein the given rule comprises at least one of a "principle favorable to this flight", a "principle favorable to some flights", a "principle favorable to global flights", an "exchange success probability principle of this flight", an "exchange success probability principle of some flights", and an "exchange success probability principle of global flights" (Weber: ¶13 discloses that the given rule may be to reduce initial delay for a flight (i.e., favorable to this flight)).

In regards to claim 3, Weber, Brennan, and White teach the system of claim 1. Brennan further teaches wherein step S3 comprises: sending flight exchange negotiation information to a target flight, and determining, by the target flight after receiving the negotiation information, whether to perform an exchange, wherein the negotiation information comprises information about a flight as an exchange initiator (Brennan: ¶67, ¶69-71, & ¶90  discloses the exchange negotiation that take place among the participating airlines wherein they review and approve of the flight time exchange).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flight time slot negotiation, as taught by Brennan, into the system and method of Weber, Brennan, and White. One of ordinary skill in the art would have been motivated to make this modification in order to “provide the best flight time and flight reroute options for the airlines” (Brennan: ¶14).

In regards to claim 7, Weber, Brennan, and White teach the system of claim 1. Brennan further teaches wherein in step S2, the candidate flight time exchange list is a many-to-many flight time exchange solution list; and in step S3, a final flight exchange solution is generated based on the flight time exchange solution list (Brennan: ¶¶62 & ¶87 discloses that the flight exchange may be for a plurality of flight time slot exchanges).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flight time slot exchange, as taught by Brennan, into the system and method of Weber, Brennan, and White. One of ordinary skill in the art would have been motivated to make this modification in order to “provide the best flight time and flight reroute options for the airlines” (Brennan: ¶14).

In regards to claim 10, Weber, Brennan, and White teach the system of claim 1. Weber further teaches wherein step S1 comprises predicting the flight time exchange requirement, and inquiring whether a flight having a potential flight time exchange requirement needs to perform a flight time exchange (Weber: ¶13, ¶16, ¶19, ¶22 discloses automatically predicting a time slot exchange requirement for a flight and creating a flight time exchange request).

In regards to claim 14, Weber, Brennan, and White teach the system of claim 1. Brennan further teaches step S5: after a flight time exchange, analyzing whether each flight is capable of completing support at a new time to perform a subsequent operation (Brennan: ¶51-57, ¶67, ¶69-71 & ¶89-92 disclose determining the capability of flights to take a new time slot).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flight time slot exchange, as taught by Brennan, into the system and method of Weber, Brennan, and White. One of ordinary skill in the art would have been motivated to make this modification in order to “provide the best flight time and flight reroute options for the airlines” (Brennan: ¶14).

In regards to claim 16, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 16.

In regards to claim 17, Weber, Brennan, and White teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2. 

In regards to claim 18, Weber, Brennan, and White teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 18.

In regards to claim 24, Weber, Brennan, and White teach the method of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 10 and therefore is rejected for the same reasons set forth above for claim 10.

Novelty/Non-Obviousness
The subject matter of claims 4-6, 8, 9, 11-13, 19-23 & 25 are not taught by the cited prior art and are considered novel.
The closest prior art of record, Weber (U.S. Pre-Grant Pub. No. 20160371988), Brennan (U.S. Pre-Grant Pub. No. 20110251781), and White (U.S. Pre-Grant Pub. No. 20120245836), taken individual or in combination, fail to teach or suggest the limitations of the claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628